Name: 2011/385/EU: Commission Decision of 28Ã June 2011 on the recognition of Ecuador pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2011) 4440) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  organisation of transport;  maritime and inland waterway transport;  America;  education
 Date Published: 2011-06-30

 30.6.2011 EN Official Journal of the European Union L 170/38 COMMISSION DECISION of 28 June 2011 on the recognition of Ecuador pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2011) 4440) (Text with EEA relevance) (2011/385/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular the first subparagraph of Article 19(3) thereof, Having regard to the request from Spain on 14 February 2006, Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention) (2), as revised in 1995. (2) By letter of 14 February 2006, Spain submitted a request for recognition of Ecuador. Following that request from Spain, the Commission assessed the training and certification systems in Ecuador in order to verify whether Ecuador meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. That assessment was based on the results of an inspection carried out by experts of the European Maritime Safety Agency in July 2007. During that inspection certain deficiencies in the training and certification systems were identified. (3) The Commission provided the Member States with a report on the results of the assessment. (4) By letter of 18 March 2009, the Commission requested Ecuador to provide evidence demonstrating that the deficiencies identified had been corrected. (5) By letters of 8 May 2009 and 20 May 2009, Ecuador provided the requested information and evidence concerning the implementation of appropriate and sufficient corrective action to address all of the deficiencies identified during the assessment of compliance. (6) The outcome of the assessment of compliance and the evaluation of the information provided by Ecuador demonstrate that Ecuador meets all the requirements of the STCW Convention, and has taken appropriate measures to prevent fraud involving certificates. It should therefore be recognised by the Commission. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Ecuador is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 2011. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.